FILED
                            NOT FOR PUBLICATION                              DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50568

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00650-JAK

  v.
                                                 MEMORANDUM*
ALVARO MONTES-CARDENAS, a.k.a.
Tomas Carrillo-Beltran,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Alvaro Montes-Cardenas appeals from the district court’s judgment and

challenges the 64-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute marijuana, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(B)(vii). Pursuant to Anders v. California, 386 U.S. 738 (1967), Montes-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cardenas’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Montes-

Cardenas the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Montes-Cardenas waived the right to appeal five specified issues related to

his sentence. Our independent review of the record pursuant to Penson v. Ohio,

488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to any

sentencing issues outside the scope of the appeal waiver. We, therefore, affirm as

to those issues. We dismiss the remainder of the appeal in light of the valid appeal

waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    13-50568